  2:19-cv-03078-BHH-MGB         Date Filed 09/30/20     Entry Number 27      Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Manuel Antonio Andrade Carranza,         )
Manuel Antonio Andrade Portillo,         )
Dalila Carranza Romero, and              )
Aracely Alexandra Andrade Carranza,      )
                                         )
                      Plaintiffs,        )
                                         )       Civil Action No. 2:19-cv-3078-BHH
v.                                       )
                                         )                     ORDER
Ken Cuccinelli, Interim Director, USCIS, )
To be named, Acting Secretary, DHS, )
and Donald Neufeld, Associate Director )
of Service Center Operations,            )
                                         )
                      Defendants.        )
________________________________ )

       This case is filed by a citizen of Honduras and his family members and involves the

alleged delayed adjudication of a petition for U nonimmigrant status and employment

authorization pursuant to the Victims of Trafficking and Violence Protection Act of 2000,

Pub. L. No. 106-386, 114 Stat. 1464. 8 U.S.C. § 1101(a)(15)(U). Specifically, in this action

Plaintiffs Manuel Antonio Andrade Carranza (“Plaintiff Andrade”), his father Manuel Antonio

Andrade Portillo, his mother Dalila Carranza Romero, and his sister Aracely Alexandra

Andrade Carranza (collectively “Plaintiffs” or the “Andrade Carranza Family”) sue the

Interim Director of the United States Citizenship and Immigration Services (“USCIS” or “the

Agency”), the Acting Secretary of the United State Department of Homeland Security

(“DHS”), and the Associate Director of Service Center Operations at the USCIS Vermont

Service Center (collectively, “Defendants”), alleging violations of the Administrative

Procedures Act (“APA”) and the Due Process Clause.

       On January 3, 2020, Defendants filed a motion to dismiss Plaintiff’s complaint
     2:19-cv-03078-BHH-MGB        Date Filed 09/30/20   Entry Number 27      Page 2 of 9




pursuant to Rules 12(b)(1) and (6) of the Federal Rules of Civil Procedure, asserting that

Plaintiffs’ allegations do not state a viable claim against Defendants under either the APA

or the Due Process Clause. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil

Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate Judge

for preliminary determinations.

        On March 23, 2020, United States Magistrate Judge Mary Gordon Baker issued a

Report and Recommendation (“Report”) outlining the issues and recommending that the

Court grant in part and deny in part Defendants’ motion. Specifically, the Magistrate Judge

recommends that the Court grant the motion as to Plaintiffs’ third and fourth causes of

action under the Due Process Clause and the Equal Access to Justice Act (“EAJA”) and

deny the motion as to Plaintiffs’ first and second causes of action under the APA.

        On April 2, 2020, Defendants filed objections to the Magistrate Judge’s Report,

alleging that the Magistrate Judge erred in recommending that the Court deny Defendants’

motion to dismiss as to Plaintiffs’ claims for unreasonable delay under the APA. According

to Defendants, the Court does not have jurisdiction to consider Plaintiffs’ delay claims

related to the U visa waitlist because USCIS’s pace of adjudication is discretionary, and

even if the Court does have jurisdiction, Defendants assert that Plaintiffs have not

sufficiently pleaded that USCIS has unreasonably delayed adjudicating Plaintiffs’ petitions.

Plaintiffs filed a response to Defendants’ objections, Defendants filed a reply, and the

matter is ripe for review.

                               STANDARDS OF REVIEW

I.      The Magistrate Judge’s Report

        The Magistrate Judge makes only a recommendation to the Court.                 The

                                             2
      2:19-cv-03078-BHH-MGB        Date Filed 09/30/20     Entry Number 27        Page 3 of 9




recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

II.      Federal Rule of Civil Procedure 12(b)(1)

         A Rule 12(b)(1) motion for lack of subject matter jurisdiction raises the fundamental

question of whether the Court has jurisdiction to adjudicate the matter before it. Fed. R.

Civ. P. 12(b)(1). In determining whether subject matter jurisdiction exists, the Court is to

“regard the pleadings’ allegations as mere evidence on the issue, and may consider

evidence outside the pleadings without converting the proceeding to one for summary

judgment.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765,

768 (4th Cir. 1991) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). The

plaintiff bears the burden of proof on questions of subject matter jurisdiction. See Evans

v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).




                                                3
       2:19-cv-03078-BHH-MGB       Date Filed 09/30/20    Entry Number 27      Page 4 of 9




III.      Federal Rule of Civil Procedure 12(b)(6)

          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. The “complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

Supreme Court has explained that “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Twombly, 550 U.S. at 678.

                                         DISCUSSION

          As an initial matter, the Magistrate Judge’s Report includes a thorough “background”

setting forth the relevant facts and an outline of the applicable law, and no party objects to

this portion of the Report.        Likewise, no party objects to the Magistrate Judge’s

recommendation that the Court grant Defendants’ motion to dismiss with respect to

Plaintiff’s third and fourth causes of action under the Due Process Clause and EAJA. After

review, the Court finds no clear error and hereby adopts and incorporates these portions

of the Magistrate Judge’s Report.

                                               4
  2:19-cv-03078-BHH-MGB           Date Filed 09/30/20    Entry Number 27       Page 5 of 9




       Next, however, Defendants do object to the Magistrate Judge’s recommendation

that the Court deny their motion to dismiss as to Plaintiffs’s first and second causes of

action under the APA. With respect to Plaintiffs’ first cause of action, which alleges

unreasonable delay in deciding whether to place Plaintiffs on the waiting list, the Magistrate

Judge determined that the Court has jurisdiction pursuant to the APA because Plaintiffs do

not seek review of a discretionary determination and instead challenge the Agency’s

inaction and delay in making a decision. In so deciding, the Magistrate Judge relied on

another case from the District of South Carolina, Solis v. Cissna, No. 9:18-83, 2019 WL

8219790 (D.S.C. July 11, 2019), appeal dismissed No. 19-1994 (4th Cir. Feb. 5, 2020),

where Judge Margaret B. Seymour found that the Court has jurisdiction to consider claims

alleging unreasonable delay under the APA in relation to the USCIS’s waiting list

determinations.

       In their objections, Defendants argue that Plaintiffs’ challenge to the pace at which

USCIS adjudicates U visa petitions falls outside the Court’s jurisdiction because any

alleged delay in adjudicating a petition is not the same as a refusal to adjudicate a petition.

(ECF No. 21 at 3.) According to Defendants, the pace at which USCIS adjudicates claims

is entirely discretionary, and Defendants assert that the Magistrate Judge erred in finding

to the contrary.

       Defendants next object to the Magistrate Judge’s finding that Plaintiffs have alleged

a plausible claim under the APA related to the pace of the U visa waitlist determination.

In the Report, the Magistrate Judge found it premature to grant Defendants’ motion on this

point at this stage in the litigation because “the TRAC factors require a fact intensive

inquiry.” (ECF No. 20 at 12.) In their objections, Defendants cite a number of cases where

                                              5
  2:19-cv-03078-BHH-MGB           Date Filed 09/30/20   Entry Number 27      Page 6 of 9




courts have dismissed or affirmed the dismissal of claims like Plaintiffs’ at the motion to

dismiss stage after examining the TRAC factors. Defendants assert that Plaintiffs have not

alleged any factors to differentiate themselves from other individuals in the U visa queue,

and Defendants object that Plaintiffs simply ask the Court to move them to the front of the

line, at the expense of other petitioners in line ahead of them.

       After review, the Court finds that Defendants’ objections simply rehash the

arguments raised in their motion, which the Magistrate Judge thoughtfully considered and

rejected. Ultimately, the Court agrees with the Magistrate Judge’s analysis and finds no

reason to alter her carefully considered findings. As the Magistrate Judge explained,

Plaintiffs do not seek review of a discretionary determination made by USCIS; rather, they

challenge the agency’s inaction and delay. In light of Judge Seymour’s decision in Solis,

the Court agrees with the Magistrate Judge that it has jurisdiction to consider the claim.

       Moreover, the Court agrees with the Magistrate Judge that, at this early stage in the

litigation, it would be premature to find that the Agency’s more-than-four-year delay in

determining Plaintiffs’ eligibility for the waitlist is reasonable. As the Magistrate Judge

noted, “Defendants may revisit this issue at the summary judgment stage when the factual

record is more developed.” (ECF No. 20 at 13.) Defendants’ motion to dismiss is therefore

denied as to Plaintiffs’ first cause of action.

       Next, with respect to Plaintiffs’ second cause of action–alleging unreasonable delay

under the APA in adjudicating Plaintiffs’ employment authorization applications–the

Magistrate Judge again relied on Solis to guide her analysis. The Magistrate Judge

determined that although the Agency has discretion to grant or deny an employment

authorization application under 8 C.F.R. § 1184(p)(6), the Agency nonetheless has a

                                                  6
   2:19-cv-03078-BHH-MGB               Date Filed 09/30/20         Entry Number 27           Page 7 of 9




nondiscretionary duty to adjudicate the applications in the first instance. Ultimately, the

Magistrate Judge declined to deviate from Solis and determined that Plaintiffs’ second

cause of action is subject to judicial review. In addition, the Magistrate Judge determined

that Plaintiffs’ complaint alleges sufficient facts to state a plausible claim for relief.

        In their objections to this portion of the Magistrate Judge’s Report, Defendants argue

that the Magistrate Judge’s jurisdictional finding is contrary to the plain language of the

statute, which provides that DHS “may grant work authorization to any alien who has a

pending, bona fide application for nonimmigrant status.” 8 U.S.C. § 1184(p(6) (emphasis

added). In support, Defendants rely on several cases, including Gonzalez v. Cissna, 464

F. Supp. 3d 579, 584 (E.D.N.C. March 6, 2019), where Chief Judge Terrence W. Boyle

dismissed the plaintiff’s work authorization claim under the APA because § 1184(p)(6)

“clearly gives USCIS the discretion to grant work authorizations to aliens with pending,

bona fide U-Visa applications.”1

        Defendants also object to the Magistrate Judge’s finding that Plaintiffs have alleged

a plausible claim under the APA related to their employment authorization applications.

Defendants argue that § 1184(p)(6) does not impose a mandatory duty on USCIS to

adjudicate Plaintiffs’ request for employment authorization, and Defendants object to the

Magistrate Judge’s reliance on I.N.S. v. St. Cyr, 533 U.S. 289 (2001), for the proposition

that Plaintiffs have a right to an employment authorization ruling. (See ECF No. 21 at 10-

11 (citing Patel v. Cissna, 400 F. Supp. 3d 1373, 1381-83 (M.D. Ga. 2019).) In addition,

Defendants assert that the Magistrate Judge erred in finding that Plaintiffs have established


        1
          As Plaintiffs point out in response to Defendants’ objections, Gonzalez is currently on appeal before
the Fourth Circuit.

                                                      7
  2:19-cv-03078-BHH-MGB           Date Filed 09/30/20    Entry Number 27       Page 8 of 9




a bona fide application for purposes of § 1184(p)(6), and Defendants assert that the Report

fails to acknowledge that Plaintiffs have not requested employment authorization pursuant

to § 1184(p)(6).

       After consideration, the Court finds that the majority of Defendants’ objections

related to Plaintiffs’ second cause of action again reiterate the arguments Defendants made

in their motion to dismiss. In addition, to the extent Defendants raise new arguments, the

Court remains unconvinced that Defendants are entitled to dismissal of Plaintiffs’ second

cause of action at this time. Here, the Court finds that the Magistrate Judge thoroughly

explained her reasons for finding that the Court has jurisdiction to consider Plaintiffs’ claim

related to the employment authorization applications, and the Court agrees with the

Magistrate Judge that it sees no reason to deviate from Judge Seymour’s analysis in Solis.

Furthermore, the Magistrate Judge determined that Plaintiffs alleged sufficient facts to state

a plausible claim to relief under the APA, and although Defendants strenuously disagree

with the Magistrate Judge’s analysis, in the face of Solis and in the absence of controlling

guidance from the Fourth Circuit, the Court is unwilling to conclude at this time that

Plaintiffs can prove no set of facts that would support their claim and entitle them to relief.

Because the Court agrees with the Magistrate Judge that it has jurisdiction in light of

Solis and that Plaintiffs have alleged a plausible claim for relief based on the facts alleged

in their complaint, the Court overrules Defendants’ objections and adopts the Magistrate

Judge’s findings as to Plaintiffs’ second cause of action.

                                       CONCLUSION

       Based on the foregoing, the Court hereby adopts and incorporates the Magistrate

Judge’s Report (ECF No. 20); the Court overrules Defendants’ objections (ECF No. 21);

                                              8
  2:19-cv-03078-BHH-MGB          Date Filed 09/30/20    Entry Number 27       Page 9 of 9




and the Court grants in part and denies in part Defendants’ motion to dismiss for lack of

subject matter jurisdiction and for failure to state a claim (ECF No. 12). Specifically, the

Court grants Defendants’ motion as to Plaintiffs’ third and fourth causes of action under the

Due Process Clause and EAJA, respectively, and the Court denies Defendants’ motion as

to Plaintiffs’ first and second causes of action under the APA.

       IT IS SO ORDERED.

                                                         /s/Bruce H. Hendricks
                                                         United States District Judge

September 30, 2020
Charleston, South Carolina




                                             9
